NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT



STEVEN GROENER,                          )
                                         )
             Appellant,                  )
                                         )
v.                                       )      Case No. 2D19-2348
                                         )
STATE OF FLORIDA,                        )
                                         )
             Appellee.                   )
                                         )

Opinion filed September 18, 2020.

Appeal from the Circuit Court for Polk
County; J. Kevin Abdoney, Judge.

Steven Groener, pro se.

Ashley Moody, Attorney General,
Tallahassee, and Jonathan S. Tannen,
Assistant Attorney General, Tampa,
for Appellee.


PER CURIAM.


             Affirmed.


VILLANTI, LaROSE, and MORRIS, JJ., Concur.